Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 8, 2021

                                      No. 04-21-00215-CV

                                      Johnny VASQUEZ,
                                           Appellant

                                                v.

                                       Sonia SOTELLO,
                                           Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV00358
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER

Sitting:       Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

       On August 4, 2021, because Appellant Johnny Vasquez, representing himself, failed to
pay the filing fee and failed to respond to our order to pay the fee, we dismissed this appeal for
want of prosecution. On August 18, 2021, pro bono counsel for Appellant filed a notice of
appearance and a motion for rehearing. This court requested a response from Appellee by
August 30, 2021, but to date, no response has been received.
        The panel has considered Appellant’s motion for rehearing; the motion is GRANTED.
See TEX. R. APP. P. 49.3. We withdraw our opinion and judgment of August 4, 2021, and we
reinstate the appellate timetable.
        Appellant’s filing fee and docketing statement are due within TEN DAYS of the date of
this order. The clerk’s record is due within THIRTY DAYS of the date of this order. See id. R.
38.6(a).
It is so ORDERED on this 8th day of September, 2021.

                                                       PER CURIAM




ATTESTED TO: ______________________________
             MICHAEL A. CRUZ, Clerk of Court